internal_revenue_service department of the treasury washington dc number info release date person to contact telephone number refer reply to cc dom p si 1-cor-109880-00 date date this responds to your date letter submitted on behalf of one of your clients concerning a late entity classification election shannon cohen of this office left several messages for you regarding this matter but never received a return telephone call as ms cohen indicated in her messages without an executed power_of_attorney we cannot disclose to you any taxpayer_return_information regarding your client however the following general information is provided concerning entity classification elections an election specifying an entity’s classification for federal tax purposes form can take effect no more than days prior to the date the election is filed nor can it take effect later than months after the date on which the election is filed to obtain relief to file a late election a private_letter_ruling request is required a copy of revproc_2000_1 which describes the procedures for submitting a private_letter_ruling request is enclosed please note that sec_301_9100-3 of the procedure and administration regulations governs requests for relief for late filed entity classification elections in addition please note the default classifications detailed in sec_301_7701-3 of the procedure and administration regulations if your client’s desired tax treatment is its default classification no election is required cc dom p si 1-cor-109880-00 if you have any further questions please contact shannon cohen of this office at sincerely s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosure rev_proc
